Appellant was convicted in the Criminal District Court of Travis County of keeping and being interested in keeping his premises for use in storing and manufacturing intoxicating liquor, and his punishment fixed at two years in the penitentiary.
This is a companion case to cause No. 7851, Tas French v. State, original opinion November 19, 1924, motion for rehearing overruled January 14, 1925, and most of the questions raised here were decided adversely to appellant's contention in the opinion in that case.
The indictment was attacked in this case for the same reasons advanced in the companion case referred to, and the jury wheel law by means of which the panel of the jury were selected, was also attacked.
Appellant sought a continuance on account of the absence of certain character witnesses and one Dolon Menefee. The record so clearly manifests the entire improbability of the truth of the testimony stated as expected from said absent witness, that no error is manifested in the court's action in regard to the overruling of the continuance, or the motion for new trial based in part on the refusal of said continuance. Appellant sought a severance, but the facts stated are not deemed by us to entitle him to the same.
Officers conducted a raid upon the premises of appellant and found two stills, giving every evidence of use, and in the house, barns, outhouses, blacksmith shop, hen nests, prickly pear bushes and other places around the premises, found large quantities of whisky. While they were at the house appellant appeared. Appellant's statements in regard to the making of whisky were given in testimony by persons other than the officers. The evidence is deemed amply sufficient to support the judgment.
Some objections were made during the trial, but we have been unable to perceive error in any of the matters, complained of. A very voluminous and lengthy motion for new trial was made, and complaint was there presented of misconduct of the jury, but the court heard evidence regarding each question raised in the motion and these matters have been considered by us and are not deemed of sufficient interest to set out at length. We have concluded no error appears in any of same.
The record is very voluminous, much of same consisting of the presentation of the same question from different angles, and the repetition of things such as lengthy motions to sever, to continue, to quash indictments, and other parts of the record in such intricate manner as to cause the court needless trouble in trying to comprehend the various questions presented. *Page 634 
There is no brief on file for the appellant, and as best we can we have examined and digested the various propositions, and finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.